Determination of respondent, dated April 13, 2011, which denied petitioner’s remaining family member grievance, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Alice Schlesinger, J.], entered January 23, 2012), dismissed, without costs.
Substantial evidence supports the determination that petitioner did not qualify as a remaining family member. The record shows that petitioner never obtained respondent’s written permission to return to reside in his brother’s apartment, nor *539did he occupy the apartment for one year prior to his brother’s death (see Matter of Echeverria v New York City Hous. Auth., 85 AD3d 580 [1st Dept 2011]). That petitioner cared for his brother in the months leading up to his death, does not provide a basis to annul the determination (see Matter of Guzman v New York City Hous. Auth., 85 AD3d 514 [1st Dept 2011]). Concur— Andrias, J.P., Saxe, DeGrasse, Abdus-Salaam and Feinman, JJ.